Name: Regulation (EEC) No 1678/73 of the Commission of 7 June 1973 amending Regulation (EEC) No 1204/72, laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 73 Official Journal of the European Communities No L 172/1 I (Acts whose publication is obligatory) REGULATION (EEC) No 1678/73 OF THE COMMISSION of 7 June 1973 amending Regulation (EEC) No 1204/72, laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES , advantage may accrue to these seeds as compared to Community colza seed, for which the cost price cannot be established beyond the period laid down for the advance fixing of the subsidy ; whereas this situation could have harmful consequences for the sale of Community production of colza seed ; whereas , to remedy these drawbacks , the period for which the subsidy for colza and rape seed is fixed in advance should be extended, when the world market so permits ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Oils and Fats ; HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136/66/ EEC ( x ) of 22 September 1966 on the establishment of a common organization of the market in oils and fats , as last amended by the Act ( 2 ) annexed to the Treaty (3 ) concerning the Accession of new Member States to the European Economic Community and the European Atomic Energy Community, signed at Brussels on 22 January 1972, and in particular Article 27 (5) thereof ; Whereas Article 11 of Regulation (EEC) No 1204/72 (4), as last amended by Regulation (EEC) No 598/73 ( 5), laying down the period of validity of the AP part of the Community subsidy certificate referred to in Article 4 of Council Regulation (EEC) No 2114/71 ( 6 ) of 28 September 1971 , on the oil seeds subsidy, as last amended by Regulation (EEC) No 2730/71 ( 7 ) ; whereas , as regards colza and rape seed, the AP part of the certificate is valid until the end of the fifth month following that during which the application was lodged ; Whereas experience has shown that at certain times of the year, long-term offers of different oil seeds are made on the world markets for periods extending beyond five months ; whereas, consequently, an Article 1 The following shall be added to Article 11 , paragraph 1 , first indent of Regulation (EEC) No 1204/72 : 'however, when forward offers and prices on the world market permit it, and the conditions of sale of Community seeds cause it to be necessary, the Commission shall extend the period of validity of the AP part, at most until the end of the seventh month following that during which the application was lodged.' ii . Article 2 0 OJ No 172 , 30. 9 . 1966, p . 3025/66 . (2) OJ No L 73 , 27. 3 . 1972 , p . 14. (3) OJ No L 73 , 27. 3 . 1972, p . 5 . (*) OJ No L 133 , 10 . 6 . 1972 , p . 1 . (5) OJ No L 57, 2 . 3 . 1973 , p . 5 . (6 ) OJ No L 222 , 2 . 10 . 1971 , p . 2 . 1 . Subject to the provisions of paragraph 2, the forms shown in Annexes II and III of Regulation (EEC) No 1204/72 shall be replaced by the forms shown in Annexes I and II respectively of this Regu ­ lation .( 7 ) OJ No L 282 , 23 . 12 . 1971 , p . 18 . No L 172/2 Official Journal of the European Communities 28 . 6 . 73 2 . When the period of validity of the AP part of the certificate does not extend beyond the end of the sixth month following that during which the application was lodged , the Member States may decide that the forms shown in Annexes II and III of Regulation (EEC) No 1204/72 shall continue to be used until 30 June 1974. Article 3 This Regulation shall enter into force on 1 July 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 June 1973 . For the Commission The President FranÃ §ois-Xavier ORTOLI EUROPEAN COMMUNITIES ANNEX I COMMUNITY SUBSIDY FOR OIL SEEDS ij Copy for the titular holder CERTIFICATE UK No 000000 ADVANCE FIXING OF THE SUBSIDY A. P. PART 1. Issuing authority 7 . Titular holder ( name, full address , and Member State) 2 . Description of the product 8 . SUBSIDY VALID ON FIXED IN ADVANCE 3 . Weight of the product on basis of 10% moisture and 2% 9 . Month/year 10. Amount per 100 kg impurities 1 kg £ 4 . Total amount of the deposit in Rational currency ^ 1 1 1 1 1 1 1 1 | £ j | [ 1 | 1 | | | | | | | £ 1 r____T___1 5 . Identification must take place, at the latest £ on | £ 6. Rights transferred to i i i r i i i i i £ i i i 1 1 I I |.  1 1 1 1 £ 1 1 1 1 1 1 I 1 1 1 I I £ I 1 I as from £ Signature of the Signature and stamp of the transferor issuing authority £ [ [ 1 1 1 1 1 1 | | £ 1 | 1 11. Issued at i 1 1 1 on I I I I . Signature and stamp of the issuing authorityIMPORTANT NOTE The amounts shown in section 10 are fixed without prejudice to the provisions of Article 1 (2), Article 2 ( 2) and Article 4 of Council Regulation (EEC) No 1134/68 of 30 July 1968 12. For official use only A. B. A. B. A. B. A. B. A. B. A. B. A. B. 14 . A. Dale B.CertificateI.D. or A. P extract No A. B. A. B. A. B. A. B. A. B. A. B. A. B. 15 . A. Available quantity B. Quantity entered 17 17.Affixanyextensionpage(s)here ) here 13. ENTRIES kg_ _ kg _ kg kg jE _ kg_ kg_ kg_ _kg_ _kg_ _kg_ kg _kg_ 16. Signature and stamp of the authority making the entry NO TE S : 1. Th e fir st av ai la bl e qu an tit y to be en te re d sh all be th at sh ow n in se ct io n 3 pl us th e 7% to le ra nc e. 2. Th e qu an tity to be en te re d if an A. P. ex tra ct is iss ue d sh all be th at sh ow n in se cti on 3 of th at ex tra ct plu s th e 7% to ler an ce . EUROPEAN COMMUNITIES COMMUNITY SUBSIDY FOR OIL SEEDS CERTIFICATÃ  A. P. PART UK No 000000 ^ Copy for the issuing authority ADVANCE FIXING OF THE SUBSIDY 1, issuing authority 7 . Titular holder ( name, full address and Member State) 2 . Description of the product 8 . SUBSIDY VALID ON FIXED IN ADVANCE 3 . Weight of the product on basis of 10% moisture and 2% impurities 9. Month/year 10. Amount per 100 kg kg £ 4 . Total amount of the deposit ¡n national currency £ £ 5 . Identification must take place, at the latest on £ £ I I n 6. Rights transferred to as from Signature of the Signature and stamp of the transferor issuing authority £ £ £ £ £ £ 11. Issued at on -LU-L IMPORTANT NOTE The amounts shown in section 10 are fixed without prejudice to the provisions of Article 1 (2), Article 2 ( 2) and Article 4 of Council Regulation (EEC) No 1134/68 of 30 July 1968 Signature and stamp of the issuing authority 12. For official use only 13. ENTRIES 14. A. Date B. Certificate I. D. or A R extract No 15. A. Available quantity 16 . Signature and stamp of the authority B. Quantity entered making the entry A. A f kg B. B. kg A. A. kg B. B. I kg A. A. kg B. B. kg A. A kg B. B. kg A. A. kg B. B. kg A. A. kg B. B. kg A. A kg B. B. I kg NOTE S : 1. T he fi rs t av ai la bl e qu an tit y to be en te re d sh al l be th at sh ow n in se ct io n 3 pl us th e 7% toleranc e . 2. T he qu an tit y to be en te re d if a n A .R ex tr ac t is is su ed sh al l b e th at sh ow n in se ct io n 3 of th at ex tr ac t pl us th e 7% tolerance. 17 . Affix any extension page(s) here EUROPEAN COMMUNITIES ANNEX II EXTRACT COMMUNITY SUBSIDY FOR OIL SEEDS A. P.UK No 000000 1 Copy for the titular holder PART ADVANCE FIXING OF THE SUBSIDY la . Authority issuing the extract 7 a . Titular holder ( name, full address and Member State) lb . Authority issuing the certificate 7 b . Extract of A. R certificate No issued by 2 . Description of the product 8 . SUBSIDY VALID ON FIXED IN ADVANCE 9 . Month /year 10 . Amount per 100 kg3 . Weight of the product on basis of 10% moisture and 2% impurities kg 4 . Total amount of the deposit in national currency £ 5 . Identification must take place , at the latest on 6 . Rights transferred to £ £ £ £ £ £ £ £ £ £ as from Signature of the transferor Signature and stamp of the issuing authority 11. Issued at on I IMPORTANT NOTE Signature and stamp of the issuing authority The amounts shown in section 10 are fixed without prejudice to the provisions of Article 1 (2), Article 2 ( 2) and Article 4 of Council Regulation (EEC) No 1134/68 of 30 July 1968 12 . For official use only 13. ENTRIES 14. A. Date B. I. D. Certificate No 15. A. Available quantity B. Quantity entered 16. Signature and stamp of the authority making the entry A. A. kg B. 3. kg A. A. kg B. B. kg A. A. kg B. B. kg A. A. kg B. B. kg A. A. kg B. B. kg A. *. kg B. B. kg A. A. kg B. B. kg NOT E : T he fi rs t av ai la bl e qu an tit y to be en te re d sh al l be th at sh ow n in se ct io n 3 pl us th e 7% toleranc e . 17 . Affix any extension page(s) here EUROPEAN COMMUNITIES COMMUNITY SUBSIDY FOR OIL SEEDS EXTRACT A. R PART UK No 000000UK No 000000 ^ Copy for the issuing authority ADVANCE FIXING OF THE SUBSIDY la. Authority issuing the extract 7a. Titular holder ( name, full address and Member State) lb. Authority issuing the certificate 7b. Extract of A. R certificate No issued by 2. Description of the product 8 . SUBSIDY VALID ON FIXED IN ADVANCE 3 . Weight of the product on basis of 10% moisture and 2% 9. Month/year 10. Amount per 100 kg impurities kg £ 4 . Total amount of the deposit in national currency £ £ 5. Identification must take place, at the latest £ on £ 6 . Rights transferred to £ £ £ as from £ Signature of the Signature and stamp of the transferor issuing authority £ £ 11. Issued at on IMPORTANT NOTE The amounts shown in section 10 are fixed without prejudice to the provisions of Article 1 (2), Article 2 ( 2) and Article 4 of Council Regulation (EEC) No 1134/68 of 30 July 1968 Signature and stamp of the issuing authority 12. For official use only 13. ENTRIES 14. A. Date B. I. D. Certificate No 15. A. Available quantity 16. Signature and stamp of the authority B. Quantity entered making the entry A. A. kg B. B. kg A. A. kg B. B. kg A. A. kg B. B. kg A. A. kg B. B. kg A. A. kg B. B. kg A. A. I kg B. B. kg A. A. kg B. B. kg NOT E : T he fi rs t av ai la bl e qu an tit y to be en te re d sh al l be th at sh o w n in se ct io n 3 pl us th e 7% tolerance. 17 . Affix any extension page(s) here